UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4892



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


QUENTIN A. EICHELBERGER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:05-cr-0049-SB)


Submitted:   March 22, 2007                 Decided:   March 28, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Brown, Jr., LAW OFFICES OF JIM BROWN, PA, Beaufort, South
Carolina, for Appellant. Reginald I. Lloyd, United States Attorney,
Brent Alan Gray, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Quentin A. Eichelberger pled guilty pursuant to a plea

agreement to one count of conspiracy to possess with intent to

distribute and distribution of a quantity of cocaine (Count 2), two

counts of possession with intent to distribute and distribution of

a quantity of cocaine (Counts 4 and 8), two counts of possession of

a firearm in furtherance of a drug trafficking crime (Counts 5 and

9), two counts of possession of a firearm by a felon (Counts 6 and

7), and one count of possession with intent to distribute five

grams or more of cocaine base (Count 14), in violation of 18 U.S.C.

§§ 922(g)(1); 924(a)(2), (c)(1)(A), (e)(1); 21 U.S.C. §§ 841(a)(1),

(b)(1)(B), (b)(1)(C); 846 (2000).        The district court sentenced

Eichelberger to a total term of imprisonment of 437 months.            On

appeal, Eichelberger contends his counsel provided ineffective

assistance by failing to object to the court’s imposition of a

twenty-five   year   mandatory   minimum    sentence   on   the    second

§ 924(c)(1)(A) offense charged in Count 9.      We affirm.

          An ineffective assistance of counsel claim is generally

not cognizable on direct appeal, but should instead be asserted in

a post-conviction motion under 28 U.S.C. § 2255 (2000). See United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).          However,

we have recognized an exception to the general rule when “it

‘conclusively appears’ from the record that defense counsel did not

provide effective representation.”       Id. (quoting United States v.


                                 - 2 -
Gastiaburo, 16 F.3d 582, 590 (4th Cir. 1994)).   Because the record

does not conclusively establish that counsel was ineffective,

Eichelberger’s claim is not cognizable on appeal.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                          AFFIRMED




                               - 3 -